RESOLUCIÓN
El martes 14 de septiembre de 2004 el Servicio Nacional de Meteorología emitió un aviso de tormenta tropical para Puerto Rico, Vieques y Culebra, y vigilancia de inundacio-nes para toda la Isla ante la inminencia del paso de la tormenta Jeanne. En vista de la situación climatológica y el riesgo a la vida que pudiera representar este fenómeno atmosférico, el Juez Presidente del Tribunal Supremo, Hon. Federico Hernández Denton, concedió los días 15 al 17 de septiembre de 2004 libre a los empleados de la Rama Judicial con cargo a la licencia por desastre natural, y de-cretó la suspensión de los trabajos en los tribunales y el cierre de las Secretarías.
Debido a los efectos de la tormenta Jeanne, los servicios esenciales de energía eléctrica, agua, alcantarillado y telé-fono han sido interrumpidos en toda la Isla. Esta situación ha impedido a los abogados preparar sus escritos, recursos, comparecencias y otros documentos judiciales, y su repro-ducción para poder presentarlos una vez se reanuden las labores judiciales. En estas circunstancias, la mera exten-sión de los términos por vencer durante los días que los tribunales permanecieron cerrados hasta el próximo día laborable no representaría una solución justa ante las ne-cesidades de la ciudadanía de acceso a los tribunales me-diante sus representantes legales.
Para remediar esta situación y al amparo de nuestra facultad de reglamentar los procedimientos judiciales, en situaciones de emergencia como la presente, y ante la au-sencia de una ley aplicable a esta situación, se decretan suspendidos todos los términos dispuestos en las distintas leyes, reglas o reglamentos aplicables a los procedimientos *839y trámites judiciales, que vencieron o venzan entre el 15 al 30 de septiembre 2004. Por ende, dichos términos vencerán el 1 de octubre de 2004.

Se ordena la inmediata difusión pública de esta Resolución. Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo